Judgment unanimously affirmed, without costs. Memorandum: The record fully supports the court’s dismissal of the complaint, the granting of defendant’s counterclaim for divorce on the ground of adultery, and the award of custody of the children to defendant with liberal visitation rights to plaintiff. The evidence of the relative stability and responsibility of the parents justified the court’s determination that the best interests of the children lie in their custody by the father. There is no merit to the contention that plaintiff was denied effective assistance of counsel and a fair trial. (Appeal from judgment of Monroe Supreme Court—divorce.) Present— Dillon, P. J., Cardamone, Schnepp, Doerr and Witmer, JJ.